IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
STATE OF DELAWARE
I.D. # 9803018202B

V.

DAVID M. WILLIAMS,

\./\./\./\/\_/\/\/

Defendant.

Subrnitted: May 22, 2018
Decided: June 8, 2018

ORDER DENYING DEFENDANT’S REQUEST FOR A CERTIFICATE OF
ELIGIBILITY TO FILE UNDER
11 Del. C. 8 4214(f) AND Del. Super. Ct. Spec. R. 2017-1(d)

This 8th day of June, 2018, upon consideration of the Request for Certificate
of Eligibility filed on behalf of David M. Williams (the “Request”), the Attorney
General’s response thereto, Williams’ reply in further support of the Request, the
parties’ supplemental submissions, and the record in this matter, it appears to the
Court that:

l. On August 25, 1999, following a two-day trial, a Superior Court jury
convicted Williams of two counts of Attempted Burglary Second Degree, one

count of Possession of Burglary Tools, and one Count of Criminal Mischief <

351,000.l Before sentencing, the Court granted the State’s habitual offender petition

 

l Williams also Was indicted for charges of Forgery Second Degree and Attempted Criminal
Impersonation. Those charges Were severed under Cr. I.D. No. 98()3018202A.

with respect to both Attempted Burglary counts.2 Under the then-extant Habitual
Criminal Act, Williams could not receive a sentence of less than eight years for
each count of Attempted Burglary and could be sentenced to a term of natural life
imprisonment3 The Court sentenced Williams on October 8, 1999, as follows: (1)
as to the first count of Attempted Burglary Second Degree, 12 years at Level V; (2)
as to the second count of Attempted Burglary Second Degree, 12 years at Level V;
(3) as to Possession of Burglary Tools, three years at Level V, suspended after two
years for decreasing levels of supervision; and (4) as to Criminal Mischief, 30 days
at Level V, suspended for three months of probation.4 In other words, under the
then-extant Habitual Criminal Act, Williams was required to receive a minimum
sentence of 16 years for the Attempted Burglary charges; at sentencing, he
received a sentence of 24 years for those charges, along with an additional two
years for other charges for which he was not declared a habitual criminal.

2. Williams requests a certificate of eligibility to file a petition seeking
exercise of the Court’s jurisdiction to modify the sentence under recently enacted

11 Del. C. § 4214(f).5 That subsection permits a defendant sentenced as a habitual

 

2 D.I. 11. 11 Del. C. § 4214(a) (Supp. 1996) (providing that a person previously convicted of at
least three separate, successive felonies, who thereafter is convicted of a fourth felony, could be
declared a habitual criminal). Williams’ initial motion indicated he was sentenced under Section
4214(b), but Williams concedes that was a typographical error. See D.I. 172 at 111.

3 11 Del. C. §4214(a) (Supp. 1996).

4 Slate v. Davia' M Williams, ID No. 9803018202B (Del. Super. Oct. 9, 1999) (SENTENCING
ORDER).

5 D.I. 168; Del. Super. Ct. Spec. R. 2017-1(c)(2), (3).

2

criminal before July 19, 2016 “to a minimum sentence of not less than the statutory
maximum penalty for a violent felony pursuant to subsection (a) of this section” to
petition the Superior Court for sentence modification after the defendant has
“served a sentence of incarceration equal to any applicable mandatory sentence
otherwise required by this section or the statutes describing said offense . . . .”6

3. The State responded,7 opposing Williams’ Request on the basis that
Williams is not eligible for review under Section 4214(f).8 The State agrees that
Williams has met the second prong for relief under Section 4214(f) by serving the
8-year minimum mandatory sentence he would be required to serve under the
current habitual criminal act. The State argues, however, that Williams does not
meet the first prong of Section 4214(f) because his original sentence exceeded the
minimum mandatory sentence that applied at the time of sentencing. The State
argues:

[Williams’] sentence on each Attempted Burglary Second Degree

exceeded the minimum mandatory period of incarceration by 4 years

Level 5. The application of prior ll Del. C. § 4214(a) did not

eliminate any discretion afforded to the Court and therefore Defendant

is not subject to a sentence review pursuant to ll Del. C. § 4214(f).

The legislative intent of Senate Bill 163, as evidenced by House Bill

18, was not to allow for a sentence review of discretionary sentences
imposed pursuant to 11 Del. C. § 4214(a).9

 

6 11 Del. C. § 4214(1).
7 See Del. Super. Ct. Spec. R. 2017-1(c)(5) (providing that the Attorney General shall file a
Written response to a request for certificate of eligibility).
8
D.I. 170.
9 Id. at 3.

4. The State’s response refers to the legislative intent of Senate Bill 163
and House Bill 18,10 which collectively amended 11 Del. C. § 4214, the habitual
criminal statute, In 2016, the General Assembly enacted Senate Bill 163, which
entirely rewrote the previous version of the habitual criminal statute, which was the
statute under which Williams was sentenced.ll Senate Bill 163 changed some of
the circumstances under which a person could be declared a habitual offender and
some of the mandatory sentences associated with a habitual offender designation.
As indicated above, Section 4214(f) gave some offenders sentenced under the old
version of the law an opportunity to petition the Court to reconsider their
sentences In April 2017, before Williams filed his Request, the General Assembly
further amended Section 4214(f) by adopting House Bill 18. House Bill 18
clarified that the right to petition the Court for reconsideration was limited to a
person sentenced under the old version of the law to “a minimum sentence of not
less than the statutory maximum penalty for a violent felony pursuant to 4214(a) of
this title . . . .” The synopsis to House Bill 18 explained that the amendment to
Section 4214(f) was intended to clarify “the legislature’s intent to focus upon the

minimum mandatory sentences imposed by the habitual offender statute, as

 

10 81De1.Laws,c.6,§§1-3.
" 80De1. Lawsc. 321, § 1.

opposed to those sentences where sentencing judges have complete discretion with
respect to sentencing.’712

5. Williams interprets Section 4214(f) differently than does the State.
Williams argues he received a “hybrid sentence of mandatory and discretionary
level 5 incarceration” and he “is not seeking a review or modification of the
discretionary portion of his original sentence but rather a review and modification
of the statutory maximum penalty that was imposed.”'3

6. After the parties submitted their arguments on Williams’ Request, this
Court became aware that the Delaware Supreme Court was considering an appeal
raising the issues presented by Williams’ motion, namely whether a defendant who
received more than the minimum mandatory sentence under the prior version of
Section 4214(a) is eligibile for sentence review under Section 4214(f). This Court
therefore stayed consideration of Williams’ Request until the Delaware Supreme
Court issued its decision.14

7. On April 24, 2018, the Delaware Supreme Court issued its decision in
Clark v. State, addressing a defendant’s eligibility for sentence review under

Section 4214(f) when the sentencing judge exercised his discretion and exceeded

the minimum sentence under Section 4214(a) of the old version of the habitual

 

12 81 De1.Laws,c.6,§§1-3.
13 D.I. 172 at 1111 4-5.
14 D.I. 177.

criminal statute,15 In Clark, the minimum sentence the judge could have imposed
for the felony for which Clark was declared habitual was five years; the sentencing
judge, however, imposed a fifteen-year period of incarceration.16 The Delaware
Supreme Court held “[b]ecause the sentencing judge exercised his discretion under
§ 4214(a) to sentence Clark to fifteen years of Level V incarceration instead of five
years of Level V incarceration, Clark did not receive a ‘minimum sentence of not
less than the statutory maximum penalty for a violent felony.”’17 The Supreme
Court therefore held Clark was not eligible for relief under Section 4214(f).18
Shortly thereafter, in Durham v. State, the Supreme Court reiterated that ruling,
holding that Durham, who was facing a minimum sentence of 20 years under
Section 4214(a), but received a sentence of life imprisonment, was not eligible for
sentence review under Section 4214(f) because Durham “did not receive ‘a
minimum sentence of not less than the statutory maximum penalty for a violent
felony.”’]9

8. After reviewing the Supreme Court’s decisions in those cases, this

Court invited the State and Williams’ counsel to file supplemental submissions

addressing the effect of Clark and Durham on Williams’ Request.zo The State filed

 

15 2018 WL 1956298 (De1. Apr. 24, 2018).

16 Id. at *3.

11 1a

18 Id.

19 2018 wL 2069057, at *1 (Del. May 2, 2018).
211 D.I. 183.

a letter arguing Williams’ case is indistinguishable from Clark, and Williams’
Request therefore should be denied for the reasons set forth in Clark. Williams did
not file a supplemental submission.

9. The Court may consider a Request for a certificate of eligibility
“without presentation, hearing, or argument unless otherwise ordered by the
court.”21 The Court will decide this request on the papers filed.

10. At the time of Williams’ sentencing, the sentencing judge could not
impose a sentence of less than 8 years for each of the two attempted burglary
charges for which Williams was declared a habitual offender. The sentencing
judge exceeded that minimum, exercised his discretion, and imposed a sentence of
twelve years for each of the two attempted burglary charges. As in Clark and
Durham, because the sentencing judge exercised discretion under the then-extant
version of Section 4214(a) to exceed the minimum sentence, Williams did not
receive “a minimum sentence of not less than the statutory maximum penalty for
the violent felony.” Accordingly, Williams is not eligible for sentence review

under Section 4214(f)

 

21 Del. super Ct. spec. R. 2017-1(¢)(6),

FOR THE FOREGOING REASONS, IT IS ORDERED that David M.

Williams’ Request for Certification of Edibility is DENIED.

 

Original to Prothonotary
cc: Timothy Weiler, Esquire
Joseph S. Grubb, Deputy Attorney General